Case 1:19-cr-00286-AMD Document 95 Filed 04/19/21 Page 1 of 3 PagelD #: 735

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

eae eee eee eee eee eee X
NOTICE OF MOTION
TO ADMIT COUNSEL
PRO HAC VICE

Siew nee ates owe Res enewaneceueeeneEecEEEeNEEEES -X

 

TO: Opposing Counsel

 

 

PLEASE TAKE NOTICE that upon the annexed affidavit of movant in support of this motion and
,Ot

the Certificate(s) of Good Standing annexed thereto, | / I Qle Blaalc Becket move this

Court pursuant to Rule 1.3(c) of the Local Rules of the United States District Courts for the

Southern and Eastern Districts of New York for an order allowing the admission of movant, a

member of the firm of Alanic Law/PC and a member in good standing of

 

 

the bar(s) of the State(s) of Mich ua , as attorney pro hac
vice to argue or try this case in whole or in part as counsel for
Robert ie |Ce lly . There are no pending disciplinary

proceedings against me in any state or federal court. (If there are any disciplinary proceedings,

describe them.)

 
   
   

Respectfullysubmjtted

rt

Signayure of Movant

Firm Name_AlMIC Law, PC

Address “U4 Ss. i
Royal gale MY 4gdp7

Email La IG 2 COW
Phone (C249 S0S-SG 24

    

Dated: 4-|s-2|

 
Case 1:19-cr-00286-AMD Document 95 Filed 04/19/21 Page 2 of 3 PagelD #: 736

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

Plaintiff(s),
V. AFFIDAVIT IN SUPPORT OF
MOTION TO ADMIT COUNSEL
Defendant(s). PRO HAC VICE

 

I,

fi ico] g Blan Ke becker , being duly sworn, hereby depose and say as

 

 

follows:

1, lam a(n) L with the law firm of ALAM IC LAW, PC

2. | submit this affidavit in support of my motion for admission to practice pro hac vice in
the above-captioned matter.

3. As shown in the Certificate)s) of Good Standing annexed hereto, | am a member in good
standing of the bar of the state(s) of __/V\ chs Jat

A. There are no pending disciplinary proceedings against me in any state or federal court

5. | hav Ve not _ been convicted of a felony. If you have, please describe facts and
circumstances.

6. | have not been censured, suspended, disbarred or denied admission or
readmission by any court. If you have, please describe facts and circumstances.

7. Attorney Registration Number(s) if applicable:

8. Wherefore, your affiant respectfully submits that s/he be permitted to appear as counsel and

Date Y-[s-2l

advocate pro hac vice in case for

   

,

 

Signdture of Movant

Firm Name Alaa 2 Lhins (A /

Address : / vu
NOTARIZED Royal dak et 4G0G 7

 

Email__ | Ic AIC Y (ort
Phone (248) S0S-SQ2-4
Case 1:19-cr-00286-AMD Document 95 Filed 04/19/21 Page 3 of 3 PagelD #: 737

THE SUPREME COURT of the STATE OF MICHIGAN

1, Larry S. Royster, Clerk of the Michigan Supreme Court and Custodian of
the Roll of Attorneys admitted to the practice of law in this state, do hereby

certify that, as appears from the records,

Nicole Blank Becker

was admitted to the practice of law in the courts of the State of Michigan on

December 29, 2000

and has remained in good standing since then.

In Testimony Whereof, | set my hand and
affix the seal of the Michigan Supreme

Court on this date: January 11, 2021

ee ae
SRG

Clerk
